Citation Nr: 0520904	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for thoracic spine strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to April 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned in April 2005.  

The veteran has also claimed service connection for 
disability of the lumbar spine.  Service connection for this 
was denied by rating decision in May 2003.  The veteran 
submitted a notice of disagreement with the denial and, in 
July 2004, a statement of the case was issued.   The veteran 
was told that to perfect an appeal as to the additional issue 
a substantive appeal needed to be filed within 60 days, or 
within the remainder, if any, of the one-year period from the 
date of the notification letter for the denial.  A 
substantive appeal as to this issue has not been received.  
Hence this issue is not properly before the Board.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) 
(2004); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The veteran's thoracic spine strain is currently manifested 
by pain, limitation of motion, and muscle spasm.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for thoracic spine 
strain have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5291 and 5295 (2002); 
5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was afforded notification of the VCAA 
in April 2002, prior to the rating decision rendered in 
September 2002.  Although that notice addressed what was 
needed to substantiate a claim for service connection, and 
the claim now at issue are the proper disability rating to be 
assigned, the Board finds this amounted to no more than 
harmless error.  That is so because the April 2002 letter 
still solicited from the veteran the type of information and 
evidence that would be pertinent to assignment of a 
disability rating, such as information as to treatment.  The 
diagnostic codes under which the veteran's disability is 
evaluated were provided to him in the statement of the case 
and supplemental statement of the case, so he was informed 
what findings the medical evidence needed to show to get a 
higher rating.  Finally, he was afforded a hearing, at which 
time additional information was solicited from him, and he 
was provided an opportunity to submit additional evidence, 
which he did. 

With respect to the VA's duty to assist, the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and he submitted additional 
records.  There is no indication in the record that relevant 
records exist that have not been obtained.  The veteran has 
been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's thoracic 
spine disorder since he was last examined in 2003.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2004); Quartuccio v. Principi 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for thoracic spine strain was established 
by rating decision of the RO dated in June 1996, with the 
current 10 percent evaluation being assigned at that time.  
The rating was assigned as being analogous to lumbosacral 
strain under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Although regulations require that, in evaluating 
a given disability, the disability be viewed in relation to 
its whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


The veteran submitted a request for an increased evaluation 
in January 2002.  It is noted that the law and regulations 
applicable to spinal disorders was changed during the 
pendency of the veteran's appeal, effective from September 
26, 2003.  See Schedule for Rating Disabilities; The Spine, 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after September 26, 2003; and (2) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The veteran was provided notice of the amended regulations 
and given an opportunity to submit additional evidence or 
argument via the February 2004 supplemental statement of the 
case.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

Also, prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  Evaluations 
of 0, 10, and 10 percent were assigned for slight, moderate, 
and severe limitation of motion of the dorsal spine.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports assignment of 20 
percent for the veteran's thoracic strain, whether under the 
"old" or "new" criteria.

First, with respect to the application of former Diagnostic 
Codes 5291 and 5295, a 20 percent evaluation may be assigned 
for muscle spasm.  While muscle spasm was not clearly noted 
on examination in June 2002, X-ray studies were considered to 
show possible signs of muscle spasm.  Muscle spasm is clearly 
demonstrated on lateral bending at the time of the 
examination in October 2003.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003), 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  It should also be noted 
that use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  

Looking at the current rating criteria, again, for 
guidance, the medical evidence shows the following:
?	moderate limitation of forward flexion during 
the 2003 VA examination (50/90 degrees);
?	moderate limitation of extension (15/30 
degrees);



Considering these limitations, along with the veteran's 
complaints of pain, the Board concludes the medical evidence 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5291.  That is, the overall limitation of 
motion of the thoracic spine, as shown by the preponderance 
of the findings, was moderate.

As for consideration of the new rating criteria, there was 
palpable muscle spasm at the end of motion testing, and the 
veteran had forward flexion to 50 degrees during the 2003 
examination - clearly qualifying him for a 20 percent rating.

It is noted that, while the veteran may be assigned a 20 
percent evaluation for his spine disorder, none of the 
criteria for a rating in excess of this level, as outlined 
above, have been demonstrated.  He does not have ankylosis of 
the thoracolumbar spine, nor forward flexion of 30 degrees or 
less.  He does not have listing of the spine (2003 VA 
examination noted no scoliosis).  X-rays are normal, showing 
no evidence of arthritic changes.  Muscle movement and 
appearance is symmetric, and gait is smooth, indicating a 
higher level of functional loss is not present.  Neurologic 
examination was intact to sensory, light touch and vibratory 
testing.  The veteran was able to perform toe, heel and heel-
toe walking.  Muscle strength was normal, reflexes were 
intact.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, and, in fact, the VA examiners stated 
unequivocally such was not present.




ORDER

A rating of 20 percent for thoracic spine strain is allowed, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


